DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed in August 9, 2021 have been fully considered but they are not persuasive.
The rejection of claims 1 and 11 under 35 U.S.C. § 103 as unpatentable over Karani in view of Anolik is determined to be proper and is, therefore, maintained. 
On page 7 of the remarks, applicant argues that the examiner has not established the obviousness of claim 1 and that the motivation for combining the reference is not clear, the requirements for obviousness are discussed in MPEP § 2142.
As explained in the previous office action, Karani discloses all the features recited in independent claims 1 and 11, with the exception of “the antenna is embedded in the substrate of the ceiling tile”.
Anolik in figure 4 teaches an antenna unit 304 used for transmission and reception of RF signals, located inside an enclosure 320. Anolik clearly teaches the embedment of the enclosure 320 with the support structure 360 (substrate made out of gypsum and cellulose fiber, Para. 28) in order to facilitate the installation of the tracking system in conventional drop ceiling tiles with the minimum use of tools and less amount of steps. The examiner considers that using Anolik reason to embed the antenna with a ceiling tile is enough reason to provide the 
The rejection of claims 1 and 11 are obvious over Karani in view of Anolik is, therefore, maintained. 
In regards to arguments related to rejection of claims 4 and 5, previously grouped and rejected together, examiner maintains the obviousness rejection of both claims and has rejected the claims separately for clarity. 
In pages 14-15 of applicant’s remarks, Applicant argues that Elberbaum does not disclose a pinhole camera and that there is not enough support in the reference for said teaching. 
The examiner disagrees, Elberbaum in column 1, lines 10-20, teaches that is well known in the art to mount “other cameras” onto a remotely controlled positioning device such as pan-tilt heads consisting of a fixed body which is attached to a wall, pole or ceiling and a movable body to which a television camera is attached. On the broadest reasonable interpretation of the claim, all “other cameras” capable of performing the claimed function of “capturing video information” fulfills the claimed limitation. The fact that Elberbaum discloses additional structure not claimed is irrelevant, since Elberbaum is clear on teaching other structures as domes, rotary motors, shafts etc. serve only to enhance the operability of the camera which only enhance the performance of the claimed function.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 9-12, 14-15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Karani et al. U.S. Pub. No. 2020/0018817 (hereinafter “Karani”), in view of Anolik et al. U.S. Pub. No. 2015/0035705 (hereinafter “Anolik”)

Regarding claim 1, Karani in figures 1 and 3-5 discloses a positioning unit of an access control and user tracking system for a security system (Abstract), the positioning unit (tracking apparatus 300) comprising: an antenna (antenna array 18) for detecting wireless signals transmitted by user devices (See Para. 0059-0060), wherein the antenna 18 is installed in a drop ceiling system (Para. 0041-0043), and a ceiling tile of the drop ceiling system (Para. 14 and para. 43)
Karani is silent on disclosing: “wherein the antenna is embedded in substrate of the ceiling tile”.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to embed the antenna in a substrate of a ceiling tile as taught by Anolik in the positioning unit of Karani in order to facilitate the installation of the tracking system in conventional drop ceiling tiles with the minimum amount of tools and less number of steps and to minimizing the amount of interference of RF signals caused by surrounding structures. (Anolik para. 28 and 30)

Regarding claim 2, Karani in figures 2 and 5 discloses a unit/system wherein the antenna(s) is a patch array antenna(s) (antenna array 18).

Regarding claim 4, Karani discloses a positioning unit wherein the antenna is in an exposed surface of the ceiling tile and is observable.
Karani does not disclose wherein the antenna is embedded in the substrate. 
However, in the same field of endeavor, Anolik in figures 2 and 4 teaches an access control system wherein the antenna (304) is embedded in a substrate (Para. 28) of the ceiling tile (360). 

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to embed the antenna in a substrate of a ceiling tile as taught by Anolik in the positioning unit of Karani in order to facilitate the installation of the tracking system in conventional drop ceiling tiles with the minimum amount of tools and less amount of steps and to minimize the amount of interference of  RF signals caused by surrounding structures. (Anolik para. 28 and 30)

Regarding claim 5, Karani does not explicitly discloses wherein the antenna is concealed within the substrate and is not observable.
However, Anolik in figure 4 teaches a positioning unit wherein the antenna (304) is concealed within the substrate (360/320) and is not observable. 
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Karani and Anolik to form the claimed invention in order to achieve a more aesthetic look. 

Regarding claims 9 and 10, Karani in figures 1-5 discloses a positioning unit further comprising a control module, wherein the control module further comprises a controller (Control device 180), a network interface (170, see Para. 1), an antenna controller 

Regarding claim 11, Karani in figures 1 and 3-5 discloses an access control and user tracking system for a security system (Abstract): positioning units (tracking apparatus 300) for receiving packet data from user devices (See Para. 0059-0060), wherein the positioning units (300) further comprise antennas (antenna array 18) for detecting wireless signals transmitted by the user devices, wherein the antennas 18 are installed in drop ceiling systems (Para. 14, 41-0043).
Karani is silent on disclosing: “and wherein the antennas are embedded in substrate of the ceiling tiles of the drop ceiling system”.
However, in the same field of endeavor, Anolik in figures 2 and 4 teaches an access control system comprising: an antenna (antenna unit 304 / antenna 232) for detecting wireless signals transmitted by user devices (client device 224), wherein the antenna is installed in a drop ceiling system (Fig. 4 and para. 29-30), and a ceiling tile (Para. 27: support structure 360 corresponding to a section of ceiling, such as a ceiling tile) of the drop ceiling system, wherein the antenna (304) is embedded in substrate (Para. 28) of the ceiling tile (360) of the drop ceiling system. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 

Regarding claim 12, Karani in figures 2 and 5 discloses a system wherein the antennas are patch array antennas (antenna array 18).

Regarding claim 14, Karani discloses a system wherein the antennas are in an exposed surface of the ceiling tiles and are observable.
Karani does not disclose wherein the antennas are embedded in the substrate. 
However, in the same field of endeavor, Anolik in figures 2 and 4 teaches an access control system wherein the antenna (304) is embedded in a substrate (Para. 28) of the ceiling tile (360). 
Moreover, Anolik in figure 4 teaches a positioning unit wherein the antenna (304 with enclosure 320) is embedded in the substrate (360) of an exposed surface of the ceiling tile and is observable.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to embed the antenna in a substrate of a ceiling tile as taught by Anolik in the positioning unit of Karani in order to facilitate the installation of the tracking system in conventional drop ceiling 

Regarding claim 15, Karani does not explicitly discloses wherein the antennas are concealed within the substrate and are not observable.
However, Anolik in figure 4 teaches a system wherein the antennas (304) are concealed within the substrate (360/320) and is not observable. 
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Karani and Anolik to form the claimed invention in order to achieve a more aesthetic look. 

Regarding claims 19 and 20, Karani in figures 1-5 discloses a system further comprising  control modules of the positioning units, wherein the control modules further comprise controllers (Control device 180), network interfaces (170, see Para. 1), antenna controllers (communication device 160), power supplies (Power source module 108), and/or memory (138) for the positioning units; and wherein the control modules (processing device 130 in Fig. 5) are positioned on unexposed surfaces of the ceiling tiles (22).

Regarding claim 21, Karani in view of Anolik (Figure 4) teaches a positioning unit wherein the positioning unit (396) is designed into a standard ceiling tile format (support 
However, in the same field of endeavor, Anolik in figures 2 and 4 teaches an access control system comprising: an antenna (antenna unit 304 / antenna 232) for detecting wireless signals transmitted by user devices (client device 224), wherein the antenna is installed in a drop ceiling system (Fig. 4 and para. 29-30), and a ceiling tile (Para. 27: support structure 360 corresponding to a section of ceiling, such as a ceiling tile) of the drop ceiling system, wherein the antenna (304) is embedded in substrate (Para. 28) of the ceiling tile (360). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to embed the antenna in a substrate of a ceiling tile as taught by Anolik in the positioning unit of Karani so that the entire assembly can be assembled as a unit before delivery to a deployment site, for example, or delivered as a collection of components to be wholly or partially assembled on site corresponding in dimension to standardized ceiling tiles. (Anolik para. 28 and 30)

Claims 6-7, 16-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Karani and Anolik as applied to claim 1 above, and further in view of Elberbaum U.S. Patent No. 6268882.

Regarding claims 6-7, Karani and Anolik are silent on disclosing a positioning unit further comprising a pinhole camera for capturing video information; and wherein the pinhole camera 
However, in the same field of endeavor, Elberbaum discloses a unit/system further comprising a pinhole camera (40) for capturing video information; wherein the pinhole camera (40) is inserted through substrate of the ceiling tile (ceiling layer, see 9:15-38) and protrudes from an exposed surface of the ceiling tile.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the cameras as taught by Elberbaum in the drop ceiling systems according to Karani and Anolik in order to provide cameras that can be concealed and that are enclosed in a dome shaped enclosure having a perfect and clear optical path and which can be fixedly positioned to observe a given scene, or remotely controlled to reposition the camera lens by angularly rotating the dome structure about its horizontal and vertical axes for observing different scenes. (Elberbaum 1:54-61)

Regarding claims 16-17, Karani and Anolik are silent on disclosing a system further comprising pinhole cameras of the positioning units for capturing video information; and wherein the pinhole cameras are inserted through substrate of the ceiling tiles and protrude from exposed surfaces of the ceiling tile.
However, in the same field of endeavor, Elberbaum discloses a unit/system further comprising a pinhole camera (40) for capturing video information; wherein the pinhole camera 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the cameras as taught by Elberbaum in the drop ceiling systems according to Karani and Anolik in order to provide cameras that can be concealed and that are enclosed in a dome shaped enclosure having a perfect and clear optical path and which can be fixedly positioned to observe a given scene, or remotely controlled to reposition the camera lens by angularly rotating the dome structure about its horizontal and vertical axes for observing different scenes. (Elberbaum 1:54-61)

Regarding claim 22, Karani in figures 1 and 3-5 discloses a positioning unit of an access control and user tracking system for a security system (Abstract), the positioning unit (tracking apparatus 300) comprising: an antenna (antenna array 18) for detecting wireless signals transmitted by user devices (See Para. 0059-0060), wherein the antenna 18 is installed in a drop ceiling system (Para. 0041-0043), and a ceiling tile of the drop ceiling system (Para. 14 and para. 43)
Moreover, in the same field of endeavor, Anolik in figures 2 and 4 teaches an access control system comprising: an antenna (antenna unit 304 / antenna 232) for detecting wireless signals transmitted by user devices (client device 224), wherein the antenna is installed in a drop ceiling system (Fig. 4 and para. 29-30), and a ceiling tile (Para. 27: support structure 360 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to embed the antenna in a substrate of a ceiling tile as taught by Anolik in the positioning unit of Karani so that the entire assembly can be assembled as a unit before delivery to a deployment site, for example, or delivered as a collection of components to be wholly or partially assembled on site corresponding in dimension to standardized ceiling tiles. (Anolik para. 28 and 30)
Karani and Anolik are silent on disclosing: and a pinhole camera for capturing video information; and wherein the pinhole camera is inserted through substrate of the ceiling tile of the drop ceiling system and protrudes from an exposed surface of the ceiling tile.
However, in the same field of endeavor, Elberbaum discloses a unit/system further comprising a pinhole camera (40) for capturing video information; wherein the pinhole camera (40) is inserted through substrate of the ceiling tile of the drop ceiling system (ceiling layer, see 9:15-38) and protrudes from an exposed surface of the ceiling tile.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the cameras as taught by Elberbaum in the drop ceiling systems according to Karani and Anolik in order to provide cameras that can be concealed and that are enclosed in a dome shaped enclosure having a perfect and clear optical path and which can be fixedly positioned to observe a given scene, or remotely controlled to reposition the camera lens by angularly 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karani and Anolik, as applied to claims 1 and 11 above, and further in view of Ng et al. U.S. Pub. No. 2017/0324167.

Regarding claims 8 and 18, Karani and Anolik do not disclose: “further comprising a ground plane, wherein the ground plane covers an unexposed surface of the ceiling tile.”
However, Ng in figures 1-7 teaches a unit/system further comprising a ground plane 120, wherein the ground plane covers an unexposed surface of the ceiling tile.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Karani, Anolik and Ng to form the claimed invention so the antenna can be configured to be aesthetic looking, unobtrusive, and/or have an outer appearance for blending with or matching the color of the ceiling or other mounting surface for the antenna. For example, the radome of the antenna may be white or other color to match or blend with the color of the ceiling (e.g., drop ceiling tiles or panels, etc.) to which the antenna may be mounted. Also, the radome may be relatively flat so that the radome will be flush against the ceiling, unobtrusive, and not protrude significantly outwardly from the ceiling after the antenna is mounted to the ceiling. (Ng, 0079)

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. 
For example, the prior art does not provide sufficient reasons to combine all the elements in the manner described in claim 23 into a single claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO I MAGALLANES/             Primary Examiner, Art Unit 2845